 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JASON MARK HART,

 9                              Plaintiff,                 CASE NO. 2:20-cv-01464-RSM-BAT

10           v.                                            ORDER DENYING “MOTION FOR
                                                           SUBMISSION OF EVIDENCE”,
11   KARIE RAINER, et al.,                                 “MOTION OF SUBMISSION OF
                                                           EVIDENCE AS A PART OF
12                              Defendant.                 DISCOVERY”, AND “MOTION
                                                           FOR PRODUCTION OF
13                                                         DISCOVERY” AND GRANTING
                                                           MOTION TO EXTEND PRETRIAL
14                                                         DEADLINES

15          Plaintiff, Jason Mark Hart, proceeds pro se in this 42 U.S.C. 1983 civil rights action.

16   Plaintiff has filed a “Motion for Submission of Evidence”, (Dkt. 20) “Motion of Submission of

17   Evidence as a Part of Discovery”, (Dkt. 22) “Motion for Production of Discovery” (Dkt. 21) and

18   “Motion for Enlargement of Time of Dispositive Motions and Discovery” (Dkt. 25). For the

19   reasons below, plaintiff’s Motion for Submission of Evidence”, (Dkt. 20) “Motion of Submission

20   of Evidence as a Part of Discovery”, (Dkt. 22) and “Motion for Production of Discovery” (Dkt.

21   21) are DENIED and plaintiff’s “Motion for Enlargement of Time of Dispositive Motions and

22   Discovery” (Dkt. 25) is GRANTED.
     ORDER DENYING “MOTION FOR
23   SUBMISSION OF EVIDENCE”, “MOTION
     OF SUBMISSION OF EVIDENCE AS A
     PART OF DISCOVERY”, AND “MOTION
     FOR PRODUCTION OF DISCOVERY” AND
     GRANTING MOTION TO EXTEND
     PRETRIAL DEADLINES - 1
 1                                             DISCUSSION

 2          Plaintiff’s “Motion for Submission of Evidence” (Dkt. 20) seeks to “submit evidence

 3   against” certain defendants. Plaintiff attaches numerous exhibits that appear to include medical

 4   records and grievance records. Plaintiff’s “Motion for Production of Discovery” (Dkt. 21)

 5   appears to ask for various records as a part of discovery. Plaintiff’s “Motion of Submission of

 6   Evidence as a Part of Discovery” (Dkt. 22) indicates that plaintiff is submitting “22 pages of

 7   evidence” and asks that “defense submit matching evidence to corroborate, validate, and

 8   authenticate as part of discovery process and hereby request that defense meet all discovery

 9   requests or face a rule 37(e) (c) (2) (?) default judgment.”

10          Defendants oppose plaintiff’s requests noting that filing discovery requests with the

11   Court is improper. Dkts. 23, 24. Defendants also note that plaintiff’s “Motion for Production of

12   Discovery” includes a list of nine Requests for Production similar to plaintiff’s first set of

13   Requests for Production of Documents which have been served on defendants. Id. Defense

14   counsel indicates she is in the process of collecting and reviewing potentially responsive

15   documents and drafting objections and responses to those requests. Id. Defendants also point out

16   that plaintiff did not comply with the meet and confer requirements of Fed. Rule Civ. Pro. 26 and

17   37 or Local Rules 26 and 37 prior to filing his discovery motion. Id.

18          Pursuant to Local Civil Rule (LCR) 5(d): “Rule 26 initial disclosures and discovery

19   requests and responses must not be filed unless they are used in the proceedings or the court

20   orders filing.” LCR 5(d) (emphasis added). Accordingly, to the extent plaintiff seeks to submit

21   discovery materials to the Court such a request is improper. Likewise, to the extent plaintiff

22   seeks to simply submit “evidence” to the Court this request is also not appropriate as plaintiff has
     ORDER DENYING “MOTION FOR
23   SUBMISSION OF EVIDENCE”, “MOTION
     OF SUBMISSION OF EVIDENCE AS A
     PART OF DISCOVERY”, AND “MOTION
     FOR PRODUCTION OF DISCOVERY” AND
     GRANTING MOTION TO EXTEND
     PRETRIAL DEADLINES - 2
 1   not submitted that evidence in support of any specific request for relief or to oppose any specific

 2   request for relief from defendants. Moreover, Fed. R. Civ. P. 37(a) provides, in relevant part:

 3          On notice to other parties and all affected persons, a party may move for an order
            compelling disclosure or discovery. The motion must include a certification that the
 4          movant has in good faith conferred or attempted to confer with the person or party failing
            to make disclosure or discovery in an effort to obtain court action.
 5
     Similarly, LCR 37 provides, in relevant part:
 6
            Any motion for an order compelling disclosure or discovery must include a certification,
            in the motion or in a declaration or affidavit, that the movant has in good faith conferred
 7          or attempted to confer with the person or party failing to make disclosure or discovery in
            an effort to resolve the dispute without court action. The certification must list the date,
 8          manner, and participants to the conference. If the movant fails to include such a
            certification, the court may deny the motion without addressing the merits of the dispute.
 9          A good faith effort to confer with a party or person not making a disclosure or discovery
            requires a face-to-face meeting or a telephone conference.
10
     LCR 37. Plaintiff does not indicate in his motions that he complied with the meet and confer
11
     requirement and defense counsel denies that he has done so.
12
            Accordingly, plaintiff’s Motion for Submission of Evidence”, (Dkt. 20) “Motion of
13
     Submission of Evidence as a Part of Discovery”, (Dkt. 22) and “Motion for Production of
14
     Discovery” (Dkt. 21) are DENIED.
15
            Plaintiff also filed a “Motion for Enlargement of Time of Dispositive Motions and
16
     Discovery” (Dkt. 25) in which he seeks a 90-day extension of the discovery and dispositive
17
     motions deadlines. Defendants indicate that they do not oppose plaintiff’s request as they are
18
     working on responding to plaintiff’s discovery requests and agree an extension is appropriate.
19
     Accordingly, plaintiff’s “Motion for Enlargement of Time of Dispositive Motions and
20
     Discovery” (Dkt. 25) is GRANTED. The pretrial scheduling order is amended as follows: the
21
     discovery deadline is extended to July 6, 2021, and the dispositive motions deadline is extended
22
     ORDER DENYING “MOTION FOR
23   SUBMISSION OF EVIDENCE”, “MOTION
     OF SUBMISSION OF EVIDENCE AS A
     PART OF DISCOVERY”, AND “MOTION
     FOR PRODUCTION OF DISCOVERY” AND
     GRANTING MOTION TO EXTEND
     PRETRIAL DEADLINES - 3
 1   to August 6, 2021.

 2                                            CONCLUSION

 3          For the foregoing reasons:

 4      •   Plaintiff’s Motion for Submission of Evidence”, (Dkt. 20) “Motion of Submission of

 5          Evidence as a Part of Discovery”, (Dkt. 22) “Motion for Production of Discovery” (Dkt.

 6          21) are DENIED.

 7      •   Plaintiff’s “Motion for Enlargement of Time of Dispositive Motions and Discovery”

 8          (Dkt. 25) is GRANTED. The pretrial scheduling order is amended as follows: the

 9          discovery deadline is extended to July 6, 2021, and the dispositive motions deadline is

10          extended to August 6, 2021.

11      •   The Clerk shall provide a copy of this order to the parties.

12          DATED this 3rd day of May, 2021.

13

14                                                           A
                                                          BRIAN A. TSUCHIDA
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22
     ORDER DENYING “MOTION FOR
23   SUBMISSION OF EVIDENCE”, “MOTION
     OF SUBMISSION OF EVIDENCE AS A
     PART OF DISCOVERY”, AND “MOTION
     FOR PRODUCTION OF DISCOVERY” AND
     GRANTING MOTION TO EXTEND
     PRETRIAL DEADLINES - 4
